 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          FRASER CONSTRUCTION                           CASE NO. C19-451 MJP
            COMPANY INC,
11                                                        MINUTE ORDER
                                  Plaintiff,
12
                   v.
13
            CEDAR SHAKE & SHINGLE
14          BUREAU, et al.,

15                                Defendants.

16

17          The following minute order is made by the direction of the court, the Honorable Marsha

18   J. Pechman, United States District Judge:

19

20          Plaintiff’s Motion for Appointment of Interim Co-Lead Class Counsel and Liaison

21   Counsel (Dkt. No. 19) is STRICKEN and may be re-noted at a later date as appropriate.

22

23

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed May 15, 2019.                     William M. McCool
                                                   Clerk of Court
 3
                                                    s/Paula McNabb
 4                                                  Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
